Title: To Thomas Jefferson from Allen Bowie Duckett, 6 April 1808
From: Duckett, Allen Bowie
To: Jefferson, Thomas


                  
                     Sir,
                     6th. April 1808.
                  
                  The Office of Collector of Baltimore having lately become vacant by the death of Mr Christie, I take the liberty of bringing to your consideration in the appointment of a Successor, Mr. Rinaldo Johnson of Maryland.—I have known Mr Johnson for many years;—He is very much a man of business, & in my Judgment well qualified to discharge the several duties required by the Appointment.—
                  In addition, I beg leave to observe, that he has always been a steady and undeviating Republican, and from his present situation, the Emoluments of the Office would be of the first importance to his numerous and amiable Family. I am with the highest respect your Obedient Servant.
                  
                     Allen B Duckett 
                     
                  
               